DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 19-28 in the reply filed on 5/16/22 is acknowledged.  The traversal is moot in view of the following restriction.
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 19-28, drawn to a process.
Group II, claim(s) 29-36, drawn to an apparatus.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of that noted in the rejection of claim 19 below, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bluemel et al. (DE 101 24 594 A1) in view of Yoshimura et al. (US 5,630,467), Jost et al. (US 3,481,023), and Eckerstorfer et al. (US 2014/0096578 A1).  
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 19, 23, 25, and 27 are objected to because of the following informalities:  
“as a continuous strand and” in claim 19 should be “as a continuous strand, and”. 
“is the process signal used” in claim 23, “separate coil unwinding units” in claim 25, “the respective coil unwinding units consist are each formed from different materials” in claim 27 are grammatically awkward. 
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “guide ruler” and “actuator” in claim 21 and “further coil unwinding unit” in claim 26 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “hot rolling the materials” and “consists of the base material”.  The use of “materials” and “base material” is confusing since “material” is used to refer to the strand and not the slab.  For the purpose of this examination, this limitation will be interpreted as “hot rolling the slab and cladding material” and “consists of the slab”.
Claim 19 recites “a continuous strip-shaped composite material” in the preamble and “a single continuous strip-shaped composite material” in step iii.  It is unclear if these are the same or not.  For the purpose of this examination, this limitation will be interpreted as being the same.
Claim 19 recites the limitation “the hot state”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites “at least one material partner formed from the slab… and/or the metal strip are brought together in step (ii)”.  It is unclear as to what this metal partner is step requires that the slab and strip be brought together.  For the purpose of this examination, this limitation will be interpreted as “the slab… and/or the metal strip are brought together in step (ii)”.  Note that claim 20 has the same issue with “a least one material partner formed from the slab”
Claim 19 recites “a side which is opposite to the respective other material partner”.  It is unclear as to which side is being referred to since the strand and strip each have two surfaces parallel to the direction of travel.  For the purpose of this examination, this limitation will be interpreted as any one of these surfaces meet this limitation.  
Claim 19 recites “by means of an induction heater”.  It is unclear if these is the same induction heater as that of mentioned previously.  
Claim 21 recites the limitation “the band center”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 22, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Bluemel et al. (DE 101 24 594 A1) in view of Yoshimura et al. (US 5,630,467), Jost et al. (US 3,481,023), and Eckerstorfer et al. (US 2014/0096578 A1).
Regarding claim 19, Bluemel teaches:
A method for producing a continuous strip-shaped composite material, comprising the following steps: 
(i) providing a base material [strip (1); 0012 and figure], which is produced using at least one casting machine [casting machine (0002)] as a continuous strand and providing at least one cladding material [strip (8)], which is unwound in the form of at least one metal strip by a coil unwinding unit [coiler (7)], 
(ii) bringing together a slab which has formed by solidification from the strand produced by the casting machine and the metal strip unwound by the coil unwinding unit [see figure], and 
(iii) hot rolling the materials, which are moved in the direction toward one another, formed from the slab, which is formed by solidification from the strand produced using the casting machine, and the at least one metal strip unwound by the coil unwinding unit, so that a single continuous strip-shaped composite material [composite step (10)], which consists of the base material and the at least one cladding material, is thus produced by roll cladding [0009-0013],
wherein the base material is vertically continuously cast in the casting machine; [see figure], 
before step (ii) and/or during step (ii), the slab formed by solidification from the strand produced using the casting machine and/or the metal strip unwound by the coil unwinding unit is/are heated by means of an induction heater [linear inductor (5)], so that the slab and the metal strip are brought together in step (ii) in the hot state at a temperature which is greater than the recrystallization temperature of the base material and the cladding material [550-1400°C; 0006-0007], 
before step (iii), a surface temperature of at least one material partner formed from the slab formed by solidification from the strand produced using the casting machine and/or the metal strip unwound by the coil unwinding unit is increased on a side which is opposite to the respective other material partner, by means of an induction heater [0012].
Bluemel and the claims differ in that Bluemel does not teach the exact same ranges as recited in the instant claims.
However, one of ordinary skill in the art at the time/before the effective filing date of the invention would have considered the invention to have been obvious because the ranges taught by Bluemel overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of In re Peterson 65 USPQ2d 1379 (CAFC 2003); In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974), and MPEP 2144.05.  This reasoning applies to any claim and limitation in this action where a range is being claimed.  Also note that applicant’s admitted prior art states that roll bonding is performed above the recrystallization temperature.  	
Bluemel does not teach:
wherein the base material is vertically continuously cast in the casting machine and exits through an opening of a mold of the casting machine into a strand guiding system having cooling; 
the coil unwinding unit is accommodated in a heatable chamber and the metal strip wound thereon is thus heated; and
before step (ii), the slab formed by solidification from the strand produced using the casting machine is descaled and the metal strip unwound by the coil unwinding unit is cleaned and/or descaled.
Concerning the cooling and descaling:
Yoshimura teaches a vertical continuous casting slab method comprises the slab material passing through mold (3) to cooling region (4) to heater (9) and to descaler (11); figure 1.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the casting apparatus of Bluemel with that of Yoshimura due to casting speed, availability, desired thickness, or to not have to enclose the whole casting apparatus in an inert environment.  In other words, the slab would only need to be enclosed after descaling.  
Concerning the cleaning of the cladding strip:
Jost teaches prior to roll bonding strips (5, 7) are cleaned in unit (11); 4:5-8. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to also clean strip (8) as taught by Jost or to incorporate an additional descaler (11) in order to remove any oxides or contaminants, caused my manufacturing or the heating noted below, prior to bonding.   
Concerning the heatable chamber: 
While Bluemel does not teach coiler (7) is accommodated and heated in a heatable chamber Bluemel does teach the strip (8) may be heated; 0013.   
Eckerstorfer teaches accommodating and heating a coil in heatable coilbox (15) prior to further processing; 0057 and figure 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the heatable coilbox concept into Bluemel in order to heat the coil prior to bonding or to reduce the time needed to bring the coil to bonding temperature.  
Regarding claim 22, Bluemel teaches:
wherein before step (ii) and/or during step (ii) and/or before step (iii), the slab formed by solidification from the strand produced using the casting machine and/or the metal strip unwound by the coil unwinding unit is/are guided in a protective gas atmosphere [housing (4) contains protective gas; 0012].
Regarding claims 25-27, Bluemel teaches:
the cladding material is applied to opposing sides of the slab formed by solidification from the strand produced using the casting machine [0016];
wherein the base material and the at least one cladding material can each consist of different material qualities [0012,0013], and in step (i) a further cladding material in the form of a metal strip [0016], wherein the subsequent steps (ii) and (iii) are carried out using a total of three plies [0016], which are formed by the slab formed by solidification from the strand produced using the casting machine and the two metal strips [0016];
wherein these metal strips are either applied to opposing sides of the slab formed by solidification from the strand produced using the casting machine or to the same side of this slab [0016].
Bluemel does not teach:
the cladding material is applied to opposing in step (iii);
wherein the cladding material consists of the same material and is unwound by separate coil unwinding units in each case;
a further cladding material in the form of a metal strip is unwound by a further coil unwinding unit; and
the two metal strips unwound by the respective coil unwinding units;
wherein the cladding materials of which the two metal strips unwound by the respective coil unwinding units consist are each formed from different materials.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the second metal strip mentioned in 0016 on the opposing side of the first applied strip using the same coil concept since this concept is an effective means of doing so, minus any unexpected results.  Note that in doing so, both strips would be applied simultaneously using different opposing coilers.  Lastly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the same or different material for each strip since there are only two options.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the same or different materials for the cladding depending on the use of the composite, minus any unexpected results.    
Regarding claim 28, Bluemel teaches:
wherein at least one intermediate layer in solid, liquid, or powdered form is introduced between the material partners to be brought together, which passivates or activates the surfaces of the material partners opposite to one another [0014].
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bluemel et al. (DE 101 24 594 A1) in view of Yoshimura et al. (US 5,630,467), Jost et al. (US 3,481,023), and Eckerstorfer et al. (US 2014/0096578 A1) as applied to claim 19 above, and further in view of Beam (US 2,827,809).
Regarding claim 21, Bluemel does not teach:
wherein before step (ii) and/or during step (ii) and/or before step (iii), the slab formed by solidification from the strand produced using the casting machine and/or the metal strip unwound by the coil unwinding unit are laterally guided to thus align the slab and the metal strip laterally in relation to one another, and at least one lateral influencing unit in the form of a guide ruler is provided for the lateral guiding, which is moved by an actuator in the direction of the band center.
Beam teaches a roll bonding method wherein strip (20) is laterally positioned using shifting means (54) which comprises actuator (106) and rollers (74, 76) in order to position strip prior to bonding; 3:25-23, 4:3-11, and figure 1.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Beam shifting means into Bluemel in order to properly position one or both strips prior to bonding.   
Claims 20, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bluemel et al. (DE 101 24 594 A1) in view of Yoshimura et al. (US 5,630,467), Jost et al. (US 3,481,023), and Eckerstorfer et al. (US 2014/0096578 A1) as applied to claim 19 above, and further in view of Lemelson (US 3,683,471).
Regarding claim 20, Bluemel does not teach:
wherein before step (ii), a speed of at least one material partner formed from the slab formed by solidification from the strand produced using the casting machine and the metal strip unwound by the coil unwinding unit is controlled, and the slab is guided through a compensation rolling stand, using which the speed of the slab is controllable.
Lemelson teaches using powered rollers to control the speed of the slab during various stages of the process; 3:34-67 and figures 1-4.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the speed controlling powered roller concept of Lemelson into Bluemel in order to control the speed of the slab, the strip, and the composite since uncontrolled and unsynchronized speeds would lead to numerous detrimental issues. 
Regarding claim 23, Bluemel does not teach:
wherein, following step (iii), a material condition of the produced single continuous strip-shaped composite material is detected and a process signal is generated by a control unit on the basis of the detected material condition, is the process signal used to form a control loop for the method.
Lemelson teaches a strip manufacturing method wherein sensed variations in thickness or other characteristics can be used in a control loop to optimize the process; 6:44-58.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Lemelson feedback system into Bluemel in order to control quality.   
Regarding claim 24, Bluemel does not teach:
wherein the method is carried out automatically as a function of at least one predetermined process variable, comprising at least one of the casting speed of the casting machine, a change of the liquid-core reduction of the strand produced using the casting machine, the speed of the slab formed by solidification from the strand produced using the casting machine and/or the metal strip unwound by the coil unwinding unit present before step (ii), a temperature difference of the slab and the metal strip before step (ii) and/or before step (iii), a respective speed of the work rollers of the roll-cladding unit, and a thickness reduction achieved in step (iii) of the produced single continuous strip-shaped composite material.
However, as noted in the above rejection of claim 23 Lemelson teaches variations in thickness can be used in a feedback loop.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to sense the thickness of the composite in order to determine if the thickness is within acceptable standards.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ERIN B SAAD/Primary Examiner, Art Unit 1735